DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of ski instruction. 

For step 2(a)(i), the claims recite the step limitations of providing a balance ski bike to a student skier, placing skis on the feet of the student, and performing a series of steps of instructing the student to perform skiing motions and demonstrating skiing motions.  Steps (A)-(Q)together with additional steps of changing equipment and further instruction and demonstration fall under the abstract idea of grouping or organizing human activity that amounts to managing personal behavior or following instructions/rules.  These limitations meet the judicial exception of being abstract comparable to In re Smith, 815 F. 3d 816 (Fed. Cir. 2016) where rules/instructions to a wagering game were determined to be abstract and patent ineligible subject matter.  

For step 2(a)(ii), the claims include instructing and demonstrating techniques for balancing turning, and stopping, while skiing.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In addition, there are no apparent improvements suggested by using the claimed known components which are conventionally used as discussed below.

For step 2(b), the specific additional elements of a skis, standard size skis, and a ski bike, are not sufficient to amount to significantly more than the judicial exception.  U.S. Patent Application No. 2004/0100044, to Monike et al. discloses the use of a ski bike.  U.S. Patent Application No. 2015/0353117, to Peng, discloses that a ski bike may be used to train beginning skiers.  U.S. Patent No. 5,120,227, to Born, discloses that skis placed on the feet of a student may be used while receiving instruction and demonstration of skiing technique.   Thus, these additional elements are old, well-understood and conventional, and do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Therefore, when considered separately and in combination, these additional elements are not sufficient to amount to significantly more that the judicial exception of an abstract idea.  Claims 1-20, taken as a whole, are held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and are rejected  under 35 USC § 101.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        22 August 2022